Citation Nr: 1437941	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  99-05 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) due to posttraumatic stress disorder (PTSD), for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to March 1973.  He died in April 2009.  The appellant is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 1998 rating decision in which the RO (hereinafter Agency of Original Jurisdiction (AOJ)) denied a rating in excess of 50 percent for PTSD.  The Veteran filed a notice of disagreement (NOD) in January 1999.  A statement of the case (SOC) was issued in February 1999; and, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 1999.

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge in Washington, D.C.  Although notified that his hearing was scheduled for July 18, 2005, the Veteran failed to report for the scheduled hearing, and did not request rescheduling of the hearing.  As such, his hearing request was deemed withdrawn.  See 38 C.F.R. § 20.702(d) (2013).

In January 2001, June 2003 and November 2006, the Board remanded the increased rating claim on appeal to the AOJ, via the Appeals Management Center (AMC) in Washington, D.C. (also a component of the AOJ), for additional development.  After completing the requested action, the AOJ continued to deny the increased rating claim (as reflected in a February 2008 supplemental SOC (SSOC)), and returned the matter to the Board for further appellate consideration.

In June 2008, the Board denied a rating in excess of 50 percent for the PTSD.  The Veteran, in turn, appealed the Board's June 2008 decision to the United States Court of Appeals for Veterans Claims (Court). 

In August 2009, the Court, having been notified that the Veteran had died in April 2009, granted a Motion to Dismiss due to the death of the Veteran.  Subsequently, in September 2010, the Court granted a motion filed by the Veteran's surviving spouse to vacate the August 2009 dismissal and to substitute herself as an accrued benefits beneficiary for purposes of prosecuting the claim to completion. 

Thereafter, in January 2011, the Court granted the joint motion for remand (JMR) filed by representatives for both parties, vacating the Board's June 2008 decision, and remanding the claim to the Board for further proceedings consistent with the JMR.

In June 2011 and December 2012, the Board remanded the claim to the AOJ for additional development.  After accomplishing further action, the AOJ continued to deny the claim (as reflected in a March 2013 SSOC), and returned the matter to the Board for further appellate consideration.

The case was before the Board again in June 2013.  At that time, the Board acknowledged that an April 2013 Appellate Brief Presentation raised the issue of the Veteran's entitlement to TDIU.  As such, the Board characterized the appeal as encompassing the matter of a TDIU as a component of the claim for a higher rating for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board's June 2013 decision awarded the Veteran a 70 percent rating for PTSD for the entire appeal period, but denied a 100 percent schedular rating.  The issue of entitlement to TDIU was remanded to the AOJ for additional development.

After completing the requested action, the AOJ denied the issue of entitlement to TDIU, for accrued purposes, (as reflected in a June 2014 SSOC), and returned the matter to the Board for further appellate consideration.

Notably, the June 2014 SSOC listed an issue on appeal as entitlement to a rating in excess of 70 percent for PTSD which the appellant's representative also listed as an issue on appeal in a July 2014 Informal Hearing Presentation.  However, in the June 2013 decision, the Board explicitly denied a rating in excess of 70 percent for PTSD for accrued benefits purposes.  See June 2013 Board decision, pp. 23-28.  As such, the Board finds that it has no jurisdiction over any issue other than the TDIU component of the increased rating claim remaining.

The Board notes that, in addition to 9 paper claims folders, the record also includes documents stored electronically within the Veterans Benefits Management System (VBMS) and Virtual VA.  The July 2014 Informal Hearing Presentation by the appellant's representative is located in Virtual VA.  Otherwise, the VBMS and Virtual VA files do not contain any additional pertinent records not currently associated with the paper claims file.

In light of the award of a TDIU due to PTSD, for accrued benefits  for the entire appeal period in question, the issue of the appellant's entitlement to Dependency and Indemnity Compensation under the provisions of 38 U.S.C.A. § 1318 has been reasonably raised.  This issue, which has not been developed and adjudicated by the AOJ, is referred to the AOJ for appropriate action


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the matter herein decided has been accomplished.

2.  For the entire appeal period under consideration, the Veteran's service-connected PTSD met the percentage requirements for the award of a schedular TDIU, and the competent opinion evidence on the question of whether the nature and severity of the Veteran's service-connected PTSD prevented him from obtaining and retaining substantially gainful employment is, at least, in relative equipoise.


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, the criteria for a TDIU due to service-connected PTSD, for accrued benefits purposes, are met for the entire appeal period in question.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.16, 4.18, 4.19 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Given the fully favorable disposition of the TDIU claim, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

II.  Applicable law

The Board notes that it has reviewed all of the evidence of record, to include 9 separate paper claims folders as well as electronic claims files, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence, as appropriate, and each analysis will focus specifically on what the evidence shows, or fails to show, with respect to the claim.

The appellant claims that the Veteran's PTSD rendered him unable to secure and maintain substantially gainful employment during his lifetime.  Historically, the Veteran served on active duty from January 1964 to March 1973.  He had a military occupational specialty as general warehouseman which was related to a civilian occupation of a clerical stock clerk.  Post-service, the Veteran held short-term jobs in occupations such as printing, the chemical industry and industrial control.

In February 1979, the Veteran, while working as a brake man for a railroad, was involved in a train derailment resulting in a brief period of unconsciousness.  He subsequently underwent surgical removal of a left frontal meningioma followed by symptoms of seizures, decreased memory and self-described "nervous spells."  After this accident, the Veteran never worked again.  Thereafter, the Veteran held diagnoses of PTSD, paranoid reaction secondary to organic brain syndrome secondary to brain injury, seizure disorder secondary to brain injury, paranoid type schizophrenia and dementia secondary to head trauma.

Under the applicable criteria, when the schedular rating is less than total, a TDIU may be awarded based upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice- connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

In order to be granted a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court discussed the meaning of "substantially gainful employment."  In this context, it noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Considering the pertinent evidence in light of the above criteria, and resolving all reasonable doubt in the Veteran's favor, the Board finds that TDIU is warranted for the entire appeal period under consideration.

The case at hand has a complicated factual history due to the multiple psychiatric diagnoses discussed above, and the fact that the record on appeal indicates that the Veteran's overall psychiatric pathology is the result of his service-connected PTSD as well as non service-connected schizophrenia, a 1979 head injury following a train derailment, residuals of meningioma excision, and a 2005 car accident.  

The Board is precluded from differentiating between symptomatology attributable to nonservice-connected disability and service-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  

After a history of extensive evidentiary development, a June 2013 Board decision found that the Veteran's auditory hallucinations were clearly attributable to non service-connected schizophrenia.  See March 2001 VA examination report and VA clinic record dated January 2008.  However, with respect to all other psychiatric symptomatology, the Board found that the medical evidence did not successfully differentiate between symptomatology associated with the Veteran's PTSD and that resulting from his nonservice-connected psychiatric disabilities.  The Board, therefore, found that all symptoms other than auditory hallucinations were attributed to the Veteran's service-connected PTSD per the analysis set forth in Mittleider. 

More specifically, in June 2013, the Board found that the Veteran manifested PTSD symptoms such as recurrent nightmares, flashbacks and intrusive recollections of Vietnam, avoidance behavior, unprovoked irritability and anger outbursts, hypervigilance, exaggerated startle response, social isolation, impaired concentration, memory difficulty, suicidal ideations, panic attacks, depression, neglect of personal hygiene, impairment of affect and mood, anxiety, poor appetite, and forgetfulness.

Also in June 2013, according to the applicable schedular criteria, the Board found that the Veteran's PTSD more closely approximated occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking and mood, due to suicidal ideations with one apparent suicide attempt, impaired impulse control with unprovoked periods of verbal and physical abuse, neglect of personal appearance and hygiene, and partial inability to establish and maintain effective relationships.

Thus, in June 2013, the Board found that the Veteran's PTSD was 70 percent disabling under Diagnostic Code 9411 for the entire appeal period under consideration, but further found that the criteria for a 100 percent schedular rating under Diagnostic Code 9411 had not been met.  The Board remanded the issue of entitlement to TDIU for an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's service-connected PTSD rendered him unable to obtain and maintain substantially gainful employment for any time since April 1997.  In so doing, the physician was specifically advised that the Veteran was service-connected for PTSD, and that his symptomatology of auditory hallucinations was deemed of nonservice-connected origin.

In response, a VA examiner in June 2014 provided opinion that it was less likely than not that the Veteran's PTSD symptoms rendered him unable to obtain and maintain substantially gainful employment for any time since April 1998.  In providing this opinion, the examiner focused on the Veteran's marked social isolation as a primary factor for his unemployability.  By referencing findings from a 2007 VA examination report, the examiner identified two specific causes of the Veteran's unemployability (1) his psychotic symptoms and (2) his "emotional and behavioral disinhibition" stemming from his decline of executive functioning control due to a head injury.  Both of these issues were identified as causing the Veteran's unemployability due to his poor social functioning and "not his PTSD symptoms per se."

As discussed above, the Board's June 2013 decision specifically found that only the Veteran's psychotic symptoms could be differentiated from his service-connected PTSD symptomatology.  Additionally, the Board specifically attributed symptoms of avoidance behavior, unprovoked irritability and anger outbursts, social isolation, impaired concentration, impairment of affect and mood, anxiety, poor appetite, and forgetfulness as part of the service-connected PTSD disability.

Thus, while the June 2014 VA examiner agreed with a prior VA examiner's assessment that the Veteran's PTSD symptoms of emotional and behavioral disinhibition were due to non service-connected cause, the Board had previously found insufficient medical opinion of record to disassociate such symptomatology with service-connected PTSD.  Thus, the Board, consistent with the prior evidentiary findings in June 2013, finds that the Veteran's "emotional and behavioral disinhibition," which caused poor social functioning and was a significant contributing factor to his unemployability, must be considered attributable to his service-connected PTSD.  As such, the Board finds that the competent evidence on the question of whether the Veteran's service-connected PTSD has precluded him from obtaining and maintaining gainful employment for the entire appeal period in question, is, at least, in relative equipoise. 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107; Gilbert v. Derwinski,  1 Vet. App. 49, 53-56 (1990).  

Given the evidence noted above, along with the Board's prior factual findings in June 2013 regarding symptoms which could not be disassociated from service-connected PTSD, and resolving all reasonable doubt in the appellant's favor, the Board concludes that the criteria for a TDIU, for accrued benefits purposes, are met for the entire period in question. 


ORDER

A TDIU due to service-connected PTSD, for accrued benefits purposes, is granted for the entire period under consideration, subject to the legal authority governing the payment of VA compensation.


______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


